
	

113 S2608 IS: Improved National Monument Designation Process Act
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2608
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2014
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for congressional approval of national monuments and restrictions on the use of national
			 monuments, to establish requirements for the declaration of marine
			 national monuments, and for other purposes.
	
	1.Short titleThis Act may be cited as the Improved National Monument Designation Process Act.
		
			2.
			Designation of national monuments
			The Act of June 8, 1906 (commonly known as
		the Antiquities Act of 1906) (16 U.S.C. 431 et seq.), is amended—
			
				(1)
				in section 2 (16 U.S.C. 431)—
				
					(A)
					by striking Sec. 2. That the President is hereby authorized, in his discretion to and inserting the following:
					
						
							2.
							Designation of national monuments
							
								(a)
								In general
								After obtaining congressional approval of the proposed national monument and certifying compliance
			 with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the proposed national monument and subject to subsection
			 (b), the President may
							; and
				
					(B)
					by adding at the end the following:
					
						
							(b)
							Requirements for declaration of marine national monuments(1)Definition of exclusive economic zoneIn this subsection, the term exclusive economic zone means the zone established by Proclamation Number 5030, dated March 10, 1983 (16 U.S.C. 1453
			 note).
							
								(2)
								Requirements
								The President may not declare any area of the exclusive economic zone to be a national monument
			 unless—
								
									(A)
									the declaration is specifically authorized by an Act of Congress;
								
									(B)
									the President has submitted  to the Governor of each State and each territory, any part of which is
			 located within 100 nautical miles
			 of the proposed national monument, a proposal to make the declaration;
								
									(C)
									the Governor of each State and territory described in subparagraph (B) submits to the President
			 notice that the legislature of the State or territory
			 has approved the proposal submitted under that paragraph; and
								
									(D)
									the declaration is substantially the same as the proposal submitted under subparagraph (B).
								; and
				
				(2)
				by adding at the end the following:
				
					
						5.
						Restrictions on public use
						The Secretary of the Interior, or the Secretary of Commerce, with respect to any area of the
			 exclusive economic zone (as defined in section 2(b)(1)) designated as a
			 national monument, shall not implement any restrictions on the public use
			 of a national monument until the expiration of an appropriate review
			 period (as determined by the Secretary of the Interior or the Secretary of
			 Commerce, as applicable) providing for public input and
			 congressional approval.
					.
			
